Citation Nr: 1713052	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sara K. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from April 1973 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reflects that the Veteran was scheduled for a January 2017 Travel Board hearing, but that he cancelled this hearing request.

The Veteran filed a claim of service connection for PTSD, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus the issue has been broadened and recharacterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder and a specific phobia had their onset in service.






CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder and specific phobia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The Veteran is seeking service connection for an acquired psychiatric disorder.  The Board concedes that the Veteran experienced in-service stressors as a flight weather observer which included flying through hurricanes and having mechanical problems with the aircraft leading to fear of death.   Therefore, the Board will proceed on that basis. The main point of contention in this case, therefore, is whether the Veteran had a current acquired psychiatric disorder.  The Board finds that he does.

In this case, the evidence is at least in equipoise as to whether the Veteran does in fact have a confirmed diagnosis of PTSD.  On VA examination in June 2010, the examiner was unable to provide a diagnosis of PTSD.  However, in October 2012 and January 2016 psychological reports, private examiners determined that the Veteran did meet the criteria for PTSD.  Moreover, in a December 2016 report, a VA physician also determined that the Veteran met the criteria for PTSD.  These diagnoses were based on the Veteran's conceded in-service stressors.   As such, based on the evidence from the private examiners as well as the December 2016 VA physician, the Board concludes that the evidence supports a finding that the Veteran has PTSD related to his military service.  

Major depressive disorder has also been related to his military service by the January 2016 private examiner.  There is no differing opinion of record.    Accordingly, the Board finds that service connection for major depressive disorder is warranted.

In addition, the Veteran has credibly described first experiencing a specific phobia related to flying in airplanes during his military service.  The June 2010 VA examiner has diagnosed the Veteran with an Axis I diagnosis of specific phobia and noted that the Veteran reported panic attacks in response to fear of flying and storms.  Thus, the Board finds that service connection for specific phobia is also warranted.   

In summary, the Board finds that service connection for acquired psychiatric disorders, diagnosed as PTSD, major depressive disorder and specific phobia, is warranted.  

ORDER

Service connection for acquired psychiatric disorders, diagnosed as PTSD, major depressive disorder and specific phobia, is granted.



REMAND

The Veteran's TDIU claim is inextricably intertwined with the rating to be assigned to his acquired psychiatric disorders, for which service connection is granted herein.  As such, it must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision above to awarding service connection for acquired psychiatric disorders, diagnosed as PTSD, major depressive disorder and specific phobia. 

2. Conduct any additional development deemed necessary to determine the impact of the Veteran's disabilities on his employability.

3. After completing the above, readjudicate the issue of TDIU.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


